Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



 The Status of Claims:
Claims 53-83 are pending. 
Claims 53-83 are rejected. 


DETAILED ACTION
1. 	Claims 53-83 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a continuation of 16/060,559 06/08/2018 PAT 10723748, which is a 371 of PCT/EP2016/080453(12/09/2016), which has a foreign priority document, EPO15198739.3 (12/09/2015).

    Drawings
3.         The drawings filed on 6/17/2020 are accepted by the examiner.  
        IDS
4.          The IDS filed on 9/29/2020 are reviewed by the examiner.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5.	Claims 53-78, 80-83 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating a specific colon cancer, melanoma, leukemia does not reasonably provide enablement for treating any other malignant tumors . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
gastrointestinal cancer, colorectal cancer,  liver cancer, hepatocellular carcinoma, pancreatic cancer, biliary tract cancer, stomach cancer, genitourinary cancer, bladder cancer, testicular cancer, cervical cancer, malignant mesothelioma, osteogenic sarcoma, esophageal cancer, laryngeal cancer, prostate cancer, hormone-refractory prostate cancer, lung cancer, small cell lung cancer, non-small cell lung cancer, breast cancer, triple-negative breast cancer, breast cancer having a BRCA1 and/or BRCA2 gene mutation, hematological cancer,  lymphoma, Hodgkin lymphoma, non-Hodgkin lymphoma, follicular lymphoma, diffuse large B-cell lymphoma, ovarian cancer, brain cancer, neuroblastoma, Ewing's sarcoma, kidney {00832694} 12cancer, epidermoid cancer, skin cancer, head and/or neck cancer, head and neck squamous cell carcinoma, and mouth cancer and many other types of malignant tumors by administering an effective amount of the claimed compound to a subject in need is not described in the specification. 
Furthermore, there are more than 3000 cancers. Applicants have not identified a specific compound capable of treating “cancers” broadly. Thus, the existence of such a “silver bullet” is contrary to our present understanding in oncology.  Even the most broadly effective anti-tumor agents are only effective against a small fraction of the vast number of different cancers known. This is true in part because cancers arise from a wide variety of sources, such as viruses (e.g. EBV, HHV-8, and HTLV-1), exposure to chemicals such as tobacco tars, genetic disorders, ionizing radiation, and a wide variety of failures of the body’s cell growth regulatory mechanisms. The specification falls short because data essential for treating all kinds of cancers is not described in the 
Different types of cancers affect different organs and have different methods of growth and harm to the body, and different vulnerabilities. Thus, it is beyond the skill of oncologists today to get an agent to be effective against cancers generally, evidence that the level of skill in this art is low relative to the difficulty of such a task. See also, In re Joller, 206 USPQ 885(CCPA 1980).

In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described.  They are:
1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims, 
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

The Nature of the Invention

	The nature of the invention in claims 53 and 77 is as followed:
53.	 (New) A method of treating cancer, the method comprising administering a compound of formula (I) or a pharmaceutically acceptable salt or solvate thereof to a subject in need thereof,



The amount of direction or guidance present

The direction present in the instant specification is that administering a compound of formula (I) or a pharmaceutically acceptable salt or solvate to a subject in need for  treating any cancer.  However, the specification is silent and fails to provide enough guidance as to whether or not all the claimed cancers or bystander tumors require only the use of the claimed compound of formula (I) for all kinds of malignant tumor /or cancer treatment successfully; i.e. the specification fails to provide enough correlation between various claimed cancers and the claimed compound.  Also, there is no direction and guidance for how all the treatments of the claimed cancers/tumors are directly linked to the claimed compound.


The presence or absence of working examples


In the specification, there is one example:3( In vivo assays for anticancer activity); in CT-26 experiments:  KP2156, KP2299 (compound 12), and KP2541 (compound 22), KP2260 (compound 11), KP2541 (compound 22) and (compounds 23-24, 8) and KP2540 (compound 30) were tested against CT-26 colon cancer cells ; in B16 experiments: KP2299 was tested against B16 melanoma cells;  in L1210 experiments: KP2299 and KP2372 were tested against L1210 murine leukemia cells.

31 But there are no other actual working examples for the treatment for all the heterogeneities of malignant tumors/cancers using the claimed compound in the specification.  Also, the specification does not contain any pharmacological data regarding the treatments for all the heterogeneities of cancers/tumors while using the claimed compound. Thus, the specification fails to provide sufficient working examples as to how the treatment of all the heterogeneities of cancers can be treated successfully by the claimed compound without any unexpected negative effects of using the claimed compound. 


The breadth of the claims

The breadth of the claims is that the claimed compound of formula (I) can treat all the heterogeneities of cancers, without regards as to the clinical side effects of the compound on treating various types of the claimed malignant tumors/ cancers except for being tested colon cancer, melanoma, leukemia prostate cancer with the claimed compounds of the formula (I) as shown in Example 3.

The quantity of experimentation needed

	           The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine whether or not the claimed compound of formula (I) would provide a beneficial treatment of all the heterogeneities of cancers/tumors while treating any types of the claimed malignant tumors.
The level of the skill in the art

	The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine whether or not the claimed compound of formula (I) can be led to exhibit the desired pharmacological activity for treating all the heterogeneities of the claimed malignant tumors.  
	Thus, the specification fails to provide sufficient support for the treatment of all the heterogeneities of the claimed cancers.  As a result, it necessitates one of the skilled artisans in the art to perform an exhaustive search for selecting claimed cancers suitable for the claimed compound in order to practice the claimed invention.
Genentech Inc. v. Novo Nordisk A/S    (CA FC) 42 USPQ2d 1001  (3/13/1997), states that “ a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to 
The examiner recommends to put the specific cancers to the claims.  

6.	Claims 53-83 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for making salts of the claimed compounds, does not reasonably provide enablement for making solvates or hydrates of the claimed compounds.  The specification does not enable any person skilled in the art of synthetic organic chemistry to make the invention commensurate in scope with these claims.  “The factors to be considered [in making an enablement rejection] have been summarized as a) the quantity of experimentation necessary, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.  In the present case the important factors leading to a conclusion of undue experimentation are the absence of any working example of a formed solvate, the lack of predictability in the art, and the broad scope of the claims.
c) There is no working example of any solvate or any hydate formed.  The claims are drawn to solvates, yet the numerous examples presented all failed to produce a solvate.  These cannot be simply willed into existence.  As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “The specification purports 
g) The state of the art is that is not predictable whether solvates will form or what their composition will be.  In the language of the physical chemist, a solvate of organic molecule is an interstitial solid solution.  This phrase is defined in the second paragraph on page 358 of West (Solid State Chemistry).  West, Anthony R., "Solid State Chemistry and its Applications, Wiley, New York, 1988, pages 358 & 365.  The solvent molecule is a species introduced into the crystal and no part of the organic host molecule is left out or replaced.  In the first paragraph on page 365, West (Solid State Chemistry) says, “it is not usually possible to predict whether solid solutions will form, or if they do form what is their compositional extent".  Thus, in the absence of experimentation one cannot predict if a particular solvent will solvate any particular crystal.  One cannot predict the stoichiometry of the formed solvate, i.e. if one, two, or a half a molecule of solvent added per molecule of host.  In the same paragraph on page 365 West (Solid State Chemistry) explains that it is possible to make meta-stable non-equilibrium solvates, further clouding what Applicants mean by the word solvate.  Compared with polymorphs, there is an additional degree of freedom to solvates, which means a different solvent or even the moisture of the air that might change the stabile region of the solvate.

MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  That conclusion is clearly justified here.  Thus, undue experimentation will be required to practice Applicants' invention.
Conclusion
Claims 53-83 are rejected. 



 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        1/13/2022